         Case 7:20-cv-08580-NSR Document 12 Filed 11/16/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

 CONGREGATION YESHEOS YAKOV, et
 al.,
                                                                          Docket No.
                  Plaintiffs,                                           7:20-cv-08580

             v.

 THE STATE OF NEW YORK and                                   NOTICE OF VOLUNTARY
 ANDREW CUOMO, in his official capacity                           DISMISSAL
 as Governor of New York State,

                   Defendants.



       Plaintiffs Congregation Yesheos Yakov and Congregation Netzch Yisorel, through their

undersigned attorneys of record, Dhillon Law Group, Inc., pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), hereby dismiss their claims in this action without prejudice, the matter

not having been joined, the other plaintiff having similarly filed a Notice of Voluntary Dismissal

and no responsive papers having been filed herein.

                                             DHILLON LAW GROUP INC.



                                             By:_____                               _________
                                                        RONALD D. COLEMAN
                                                              (SBN: 2288835)

                                             rcoleman@dhillonlaw.com
                                             256 5th Ave., Floor 4
                                             New York, New York 10001
                                             Telephone: 347-996-4840

                                             Attorneys for Plaintiffs
Dated: November 16, 2020
